

	

		II

		109th CONGRESS

		1st Session

		S. 104

		IN THE SENATE OF THE UNITED STATES

		

			January 24, 2005

			Mr. Talent (for himself,

			 Mr. Wyden, Mr.

			 Coleman, and Mr. Corzine)

			 introduced the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to provide

		  tax-exempt financing of highway projects and rail-truck transfer

		  facilities.

	

	

		

			1.

			Tax-exempt financing of highway projects and rail-truck

			 transfer facilities

			

				(a)

				Treatment as exempt facility bond

				Subsection (a) of section 142 of the Internal Revenue Code of

			 1986 (relating to exempt facility bond) is amended by striking

			 or at the end of paragraph (13), by striking the period at the

			 end of paragraph (14), and by adding at the end the following:

				

					

						(15)

						qualified highway facilities, or

					

						(16)

						qualified surface freight transfer facilities.

					.

			

				(b)

				Qualified highway facilities and qualified surface freight

			 transfer facilities

				Section 142 of the Internal Revenue Code of 1986 is amended by

			 adding at the end the following:

				

					

						(m)

						Qualified highway and surface freight transfer

				facilities

						

							(1)

							Qualified highway facilities

							For purposes of subsection (a)(15), the term qualified

				highway facilities means—

							

								(A)

								any surface transportation project which receives Federal

				assistance under title 23, United States Code (as in effect on the date of the

				enactment of this subsection), or

							

								(B)

								any project for an international bridge or tunnel for which an

				international entity authorized under Federal or State law is responsible and

				which receives Federal assistance under such title 23.

							

							(2)

							Qualified surface freight transfer facilities

							For purposes of subsection (a)(16), the term qualified

				surface freight transfer facilities means facilities for the transfer of

				freight from truck to rail or rail to truck (including any temporary storage

				facilities directly related to such transfers) which receives Federal

				assistance under either title 23 or title 49, United States Code (as in effect

				on the date of the enactment of this subsection).

						

							(3)

							Aggregate face amount of tax-exempt financing for

				facilities

							

								(A)

								In general

								An issue shall not be treated as an issue described in

				subsection (a)(15) or (a)(16) if the aggregate face amount of bonds issued by

				any State pursuant thereto (when added to the aggregate face amount of bonds

				previously so issued) exceeds $15,000,000,000.

							

								(B)

								Allocation by Secretary of Transportation

								The Secretary of Transportation shall allocate the amount

				described in subparagraph (A) among eligible projects described in subsections

				(a)(15) and (a)(16) in such manner as the Secretary determines

				appropriate.

							.

			

				(c)

				Exemption from general State volume caps

				Paragraph (3) of section 146(g) of the Internal Revenue Code of

			 1986 (relating to exception for certain bonds) is amended by striking or

			 (14) and all that follows through the end of the paragraph and

			 inserting (14), (15), or (16) of section 142(a), and.

			

				(d)

				Effective date

				The amendments made by this section shall apply to bonds issued

			 after the date of the enactment of this Act.

			

